Citation Nr: 0911372	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-21 650	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for  a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The Veteran had active duty service from March 1953 to 
December 1956 and January 1957 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a May 2008 remand and decision, the Board reopened the 
Veteran's claim of service connection for a low back 
disorder, and denied the claim on its merits. However, an 
order paragraph was inadvertently not included in the 
decision. The RO via the Appeals Management Center (AMC), in 
Washington, DC, then conducted further development of the 
claim and also denied the appeal on its merits. 

Because of the discrepancy in the Board's prior reopening and 
denial of the claim, the Board presently VACATES the May 2008 
decision, to the extent that it reopened and denied the claim 
of service connection for a low back disorder. 



ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

As noted, in May 2008 the Board reopened and denied the 
Veteran's claim of service connection, but did not issue an 
order to that effect. Because the lack of an order paragraph 
may be said to render the Board's prior decision not adequate 
to properly inform the Veteran of the Board's reasons and 
bases in its decision, the Board vacates the May 2008 
decision to the extent that it reopened and denied service 
connection for a low back disorder. A decision reopening and 
denying the claim will be issued following signature of this 
order to vacate.

The Board has considered whether further notice should be 
afforded to the Veteran prior to issuance of this vacate 
action. However, the record indicates that subsequent to the 
Board's May 2008 decision, the RO/AMC conducted further 
medical development of the back disorder claim. In this 
respect, the Veteran has had the benefit of additional VA 
assistance. It cannot therefore be said that any prejudice 
inures to the Veteran as a result of this action. See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.).    

 Accordingly, that portion of the May 19, 2008 Board decision 
reopening the Veteran's claim of service connection for a low 
back disorder and denying the claim on its merits is vacated.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


